DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 1 recites “forming a forming” which includes a redundant and erroneous “forming.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US Pub No 2019/0098846 A1).
Re claim 13, Murphy shows an agricultural machine (Fig. 1, 100) comprising: a lift arm assembly (112);
a boom (Fig. 2, 200) including at least one support member, wherein a first support member (200) of the at least one support member is coupled to the lift arm assembly (112), and wherein the first support member includes:
a tube (202); and
a hinge (212) inserted into a first end of the tube, the hinge including: an extension portion (see annotated figure) disposed within the hollow tube; and a hinged portion (212) extending upward from a first end of the extension portion;
wherein the first end of the extension portion (see annotated figure) is adjacent the first end of the tube;
wherein the first support member (202) is coupled to the lift arm assembly (112) by way of the hinged portion of the hinge (as shown at “B” or “C”).

    PNG
    media_image1.png
    415
    451
    media_image1.png
    Greyscale

Re claim 19, Murphy shows the hinged portion includes a channel (see annotated figure) extending from a first side of the hinged portion to a second side of the hinged portion.
Re claim 20, Murphy discloses the hollow tube comprises a composite material (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy (US Pub No 2019/0098846 A1).
Re claim 1, Murphy shows a spray boom support member (Fig. 2, 200) for an agricultural machine comprising: a hollow tube (202); and
a hinge casting (212) inserted into a first end of the hollow tube (202), the hinge casting including:
an extension portion (see annotated figure) extending into the hollow tube (202) for a length; and a hinged portion (212) extending upward from a first end of the extension portion;
wherein the first end of the extension portion (see annotated figure) is adjacent the first end of the hollow tube (202).
As to the recited process of “casting” such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to form components by casting as a cost-effective and expedient method of manufacture.
Re claims 5 & 11, Murphy shows the hinged portion includes a channel (see annotated figure) extending from a first side of the hinged portion to a second side of the hinged portion.
Re claim 6, Murphy shows the channel (see annotated figure) is disposed adjacent an upper surface of the hinged portion (212).
Re claim 7, Murphy discloses the hollow tube comprises a composite material (abstract).
Re claim 8, Murphy shows a method of manufacturing a spray boom support member (Fig. 2, 200) comprising: providing a hollow tube (202);
disposing a hinge casting (212) within an end of the hollow tube, wherein an extension portion (see annotated figure) of the hinge casting extends into the hollow tube for a length, and wherein a hinged portion (212) of the hinge casting extends upward from a first end of the extension portion; and
securing the hinge in place by coupling a bracket (see annotated figure) to the hinge casting.
As to the recited process of “casting” such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2113). Further, it is well known in the art to form components by casting as a cost-effective and expedient method of manufacture.
Re claim 12, Murphy shows a mounting orifice (see annotated figure) formed in the bracket (see annotated figure).
Claims 2-4, 9, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Pub No 2019/0098846 A1) in view of Reimchen et al. (US Pat No 8,950,968 B2).
Re claims 2, 9 & 14, Murphy shows the hollow tube (Fig. 2, 202) includes an opening (see annotated figure) formed through a surface thereof at a location spaced apart from the first end of the hollow tube.
Murphy does not teach wherein the extension portion includes a notch in a surface thereof at a location adjacent a second end of the extension portion; and wherein the orifice and the notch are aligned with each other.
However, Reimchen et al. shows a connector (Fig. 2, 4) including an extension portion (14) inserted into a hollow tube (6) including an opening (30) formed through a surface thereof at a location spaced apart from the first end of the hollow tube; wherein the extension portion (14) includes a notch (66) in a surface thereof at a location adjacent a second end of the extension portion; and wherein the orifice (30) and the notch (66) are aligned with each other (Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the extension portion of Murphy include a notch aligned with the opening as taught by Reimchen et al. as a means to create a clamping alignment between the interior component and the hollow tube (Reimchen – col. 8, lines 28-38).
Re claims 3 & 15, Murphy as modified by Reimchen et al. show a bracket (see annotated figure) disposed within the orifice (see annotated figure) and the notch (Reimchen – 66) and coupled to the extension portion (see annotated figure).
Re claim 4, Murphy as modified by Reimchen et al. show the bracket (see annotated figure) includes a mounting orifice (see annotated figure) formed therethrough.
Re claim 10, Murphy as modified by Reimchen et al. show securing the hinge casting (Murpyh – 212) in place by coupling a bracket (see annotated figure) to the hinge casting comprises:
disposing the bracket (see annotated figure) through the orifice (see annotated figure) of the hollow tube (Murphy – 202) and in the notch (Reimchen – 66) of the extension portion (see annotated figure).
The above modification does not explicitly teach securing the bracket to the extension portion.
However, Reimchen et al. show a bracket (32/34) secured to the extension portion (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the bracket to the extensions portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Re claim 16, Murphy as modified by Reimchen et al. show the notch (Reimchen – Fig. 2, 66) forms a planar surface on the extension portion (see annotated figure); and
the bracket (see annotated figure) is coupled to the planar surface (Reimchen – 66) on the extension portion (see annotated figure).
Re claim 17, Murphy as modified by Reimchen et al. above does not explicitly teach the bracket includes a planar surface configured to interfit with the planar surface on the extension portion.
However, Reimchen et al. show a bracket (Fig. 1, 32/34) including a planar surface configured to interfit with the planar surface (66) on the extension portion (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bracket include a planar surface configured to interfit with the planar surface on the extension portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Re claim 18, Murphy as modified by Reimchen et al. show the bracket (see annotated figure) includes a mounting orifice (see annotated figure) for mounting the bracket to the lift arm assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752